OPINION AND ORDER

Respondent, Jack F. Durie, Jr., KBA Member No. 19810, has been charged in KBA File 7152 of violating SCR 3.130-8.3(b) and SCR 3.130-8.3(e) as a result of a conviction on a felony theft charge in Florida. The Board of Governors found Respondent guilty in a vote of 19-0 and *800recommended that he be permanently disbarred. Respondent maintains a bar roster address of 1000 East Robinson Street, Orlando, Florida, 82801. The Respondent did not file an answer contesting the charges; the case went to the Board as a default case pursuant to SCR 3.210.
On November 19, 1998, following a jury trial in the Circuit Court of the Ninth Judicial Circuit in Orange County, Florida, Durie was found guilty under Florida’s felony theft statute, comparable to Kentucky’s Class D felony theft, by unlawfully taking $500.00 or more. On June 17,1999, because of the conviction, this Court suspended Respondent from the practice of law in the Commonwealth of Kentucky. KBA v. Durie, 995 S.W.2d 375 (Ky.1999). He has not been reinstated.
Because of numerous appeals and other challenges delaying the finality of the conviction in Florida, this disciplinary matter was abated. By order of the Supreme Court of Florida entered June 2, 2011, Respondent’s conviction became final. On April 23, 2012, this matter was removed from abeyance and Respondent was formally charged, by the Inquiry Commission, with violations of SCR 3.130 — 8.3(b) (committing a criminal act) and SCR 3.130 — 8.3(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation).1
Respondent was duly informed, by a letter dated June 4, 2012, of the charges and of his obligation to file his answer within 20 days pursuant to SCR 3.200. A second notice was sent to Respondent by certified mail on July 31, 2012. Respondent has failed to answer the charges. By a vote of 19-0, with one member recused, the Board of Governors found Respondent guilty of violating SCR 3.130-8.3(b) and SCR 3.130-8.3(c), and recommended that Respondent be permanently disbarred from the practice of law in the Commonwealth.
Neither Respondent nor the KBA has filed for a notice of review in this Court, and we adopt the Board’s recommendation pursuant to SCR 3.370(9) (“[i]f no notice of review is filed by either of the parties, or the Court under paragraph eight (8) of this rule, the Court shall enter an order adopting the decision of the Board or the Trial Commissioner, whichever the case may be, relating to all matters.”).
Thus, it is ORDERED that:
1) Respondent, Jack F. Durie, KBA Number 19810, is adjudged guilty of violating SCR 3.130-8.3(b) and SCR 3.130-8.3(c) as charged in KBA File 7152;
2) Respondent is permanently disbarred from the practice of law in Kentucky;
3) In accordance with SCR 3.450, Respondent is directed to pay all costs associated with these disciplinary proceedings against him, said sum being $1,160.74, for which execution may issue from this Court upon finality of this Opinion and Order.
MINTON, C.J., ABRAMSON, CUNNINGHAM, NOBLE, SCOTT and VENTERS, JJ., sitting. All concur.
ENTERED: February 21, 2013.
/s/ John D. Minton, Jr.

. The charges brought in this case are based upon the version of the ethical rules in effect prior to the amendments effective July 15, 2009.